IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,646


EX PARTE HECTOR MALDONADO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4025-A IN THE 109TH JUDICIAL DISTRICT COURT

FROM ANDREWS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
indecency with a child and sentenced to five years' imprisonment on one count, and ten years'
imprisonment on count two, to be served consecutively.  The Eighth Court of Appeals affirmed his
conviction.  Maldonado v. State, No. 08-02-00469-CR (Tex. App. - El Paso, June 25, 2004).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se. We remanded this application to the trial court
for findings of fact and conclusions of law.
	The trial court appointed counsel and held an evidentiary hearing.  Based on the record and
the testimony and exhibits presented during the evidentiary hearing, the trial court has entered
findings of fact and conclusions of law.  The trial court finds that there is no evidence that Applicant
was timely notified that his conviction had been affirmed or that he had a right to petition for
discretionary review pro se.  The trial court also finds that Applicant's failure to timely file a petition
for discretionary review was not the result of neglect or conscious indifference by Applicant, and that
he desires to file such a petition.  The trial court recommends that relief be granted. Ex parte Riley,
193 S.W.3d 900 (Tex. Crim. App. 2006).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-02-00469-CR that affirmed his conviction in Case No. 4025-A from the 109th Judicial District Court of
Andrews County.  Applicant shall file his petition for discretionary review with the Eighth Court of
Appeals within 30 days of the date on which this Court's mandate issues.

Delivered: March 21, 2006
Do not publish